In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals from a fact-finding order of the Family Court, Richmond County (McElrath, J.), dated May 7, 2010, which, after a hearing, found that she neglected the subject child.
Ordered that the fact-finding order is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the petitioner met its burden of establishing educational and medical neglect by a preponderance of the evidence (see Family Ct Act § 1012 [f] [i] [A]; § 1046 [b]; Matter of Eric C. [Barbara C.], 79 AD3d 1037, 1037 [2010]; Matter of Ijeoma O., 271 AD2d 691, 692 [2000]). The petitioner submitted unrebutted evidence of excessive school absences, and the mother failed to offer a reasonable justification for the absences (see Matter of Eric C. [Barbara C.], 79 AD3d at 1037; Matter of Annalize P. [Angie D.], 78 AD3d 413, 414 [2010]; Matter of Evan F., 48 AD3d 811, 811 [2008]). Moreover, the record establishes that although the mother was aware that her daughter had emotional problems and was in need of professional mental health care, she failed to obtain such care *1065for her (see Matter of Ijeoma O., 271 AD2d at 692; see also Matter of Perry S., 22 AD3d 234 [2005]). Covello, J.P., Angiolillo, Dickerson and Hall, JJ., concur.